Citation Nr: 1022100	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-11 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.  

2.  Entitlement to service connection for hepatitis, to 
include as secondary to the Veteran's service-connected 
residuals, osteochondritis dissecans of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in February 2006, and a 
substantive appeal was received in April 2006.  The Veteran 
testified at a Board hearing at the RO in December 2007 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.    

The issue of entitlement to service connection for hepatitis, 
to include as secondary to the Veteran's service-connected 
residuals, osteochondritis dissecans of the right ankle, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT


1.  A May 2001 RO rating decision denied reopening the issue 
of entitlement to service connection for hepatitis; the 
Veteran did not file a timely notice of disagreement. 

2.  New and material evidence that raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hepatitis has been received since the 
May 2001 rating decision.


CONCLUSION OF LAW

1.  The May 2001 rating decision denying reopening the 
Veteran's claim of entitlement to service connection for 
hepatitis is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  New and material evidence has been received since the May 
2001 denial to reopen the Veteran's claim of entitlement to 
service connection for hepatitis; thus the claim of service 
connection for hepatitis is reopened.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated December 
2004 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2004 prior to the initial unfavorable 
decision in April 2005.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The decision to grant reopening makes 
the issue of whether notice in compliance with Kent was 
provided moot and the Board will not discuss it.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, a VA examination report, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded a VA examination in January 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient.  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

New and Material Evidence

The Veteran's claim to reopen his prior claim involves an 
underlying claim of service connection for hepatitis.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service 
connection for hepatitis was originally denied in August 
1969.  The Veteran filed a claim to reopen in July 2000.  The 
RO denied reopening the claim in May 2001.  The Veteran was 
informed of the decision in a May 2001 notification letter.  
The Veteran did not file a notice of disagreement within one 
year from the date of the notification of the rating decision 
to appeal the denial of the claim.  That decision is now 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (2000); currently, 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  

A request to reopen the appellant's claim was received in 
November 2004.  The RO apparently granted the request to 
reopen as it denied the claim on the merits.  The present 
appeal ensued.  The Board notes at this point that although 
the RO may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The RO denied the appellant's claim for service connection 
for hepatitis in the May 2001 decision because the record 
failed to show that the Veteran has hepatitis related to his 
active service.  Since that time, the Veteran has submitted 
evidence of a current diagnosis of hepatitis C and lay 
testimony that he has had hepatitis since 1967. 

The lay statements and medical evidence constitute new 
evidence as they were not previously submitted to agency 
decisionmakers.   Neither is cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  As the Board must 
presume the credibility of the evidence, the evidence raises 
a reasonable possibility of substantiating the claim.  The 
evidence suggests a current disability and continuity of the 
diagnosis since service.  Therefore, the Board finds that new 
and material evidence has been received to reopen the 
previously denied claim of service connection for hepatitis.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for hepatitis.  To that 
extent, the appeal is granted subject to the provisions set 
forth in the remand below. 




REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made regarding the Veteran's claim of entitlement to 
service connection for hepatitis.  In a September 2009 
statement to his Congressman, the Veteran reported that he 
submitted a claim for benefits to the Social Security 
Administration (SSA).  No SSA claims, medical records, or 
decisions are associated with the claims file.  VA must 
attempt to obtain these records prior to a final Board 
decision.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals 
for Veterans Claims (Court) found that VA's duty to assist 
specifically includes requesting information from other 
Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 
(1998), the Court further stated that VA is required to 
obtain evidence from other agencies, including decisions by 
administrative law judges from the SSA.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain and 
associate with the claims file a copy of 
any decision from the Social Security 
Administration and copies of all medical 
records utilized in making that decision. 

2. After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for hepatitis, to 
include as secondary to the Veteran's 
service-connected residuals, 
osteochondritis dissecans of the right 
ankle.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


